Determination, dated June 9, 1994, in a proceeding pursuant to CPLR article 78, transferred to this Court by order of Supreme Court, New York County (David B. Saxe, J.), entered on or *447about September 14, 1994, in which the respondent New York State Department of Social Services, after a hearing, affirmed the determination of the New York City Department of Social Services to discontinue petitioner’s Home Relief Medical Assistance Benefits for at least 75 days and to discontinue petitioner’s Food Stamp benefits for two months, unanimously confirmed, the petition denied and the proceeding dismissed, without costs.
Our review of the respondent State agency’s determination is limited to an evaluation of whether, on the entire record, the determination is supported by substantial evidence defined as, "such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Where substantial evidence is present a reviewing Court may not re-evaluate the evidence or substitute its own judgment for that of the agency (State Div. of Human Rights v Columbia Univ., 39 NY2d 612, 616, cert denied sub nom. Gilinsky v Columbia Univ., 429 US 1096; Matter of Collins v Codd, 38 NY2d 269, 270-271). Upon our review of this record, in accordance with the abovestated law, we find that substantial evidence exists to support the respondents’ determination that this petitioner willfully failed to comply with the requirements of the JOBS program. The record does not support the petitioner’s claim that she was told that the submission of proof of summer enrollment in the Fashion Institute of Technology would excuse her from compliance with the program.
We have reviewed the other arguments made by the petitioner and find them to be either unpersuasive or lacking in merit. Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.